           Case 2:19-cv-02119-RFB-NJK Document 46 Filed 12/29/20 Page 1 of 2




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   CLYDE MONTERO, et al.,
                                                            Case No.: 2:19-cv-02119-RFB-NJK
 9          Plaintiff(s),
                                                                           Order
10   v.
                                                                      [Docket No. 45]
11   KNIGHT TRANSPORTATION, INC., et al.,
12          Defendant(s).
13         Pending before the Court is a stipulation for a third extension of deadlines, which was filed
14 three weeks after the discovery cutoff. Docket No. 45.
15         A request to extend deadlines requires a showing of good cause, Local Rule 26-3, which
16 turns on whether those deadlines cannot reasonably be met despite the diligence of the party or
17 parties seeking the extension, Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.
18 1992). Requests to reopen already expired deadlines must be supported by an additional showing
19 of excusable neglect. E.g., Local Rule 26-3.
20         The instant stipulation seeks a reopening and a 75-day extension of the discovery cutoff to
21 complete nine outstanding depositions. It is obvious that counsel were not diligent in scheduling
22 these depositions and the stipulation essentially concedes as much. See Docket No. 45 at 7 (“the
23 parties could have been more aggressive/insistent on scheduling these depositions earlier”). It is
24 also obvious that the parties do not require 75 days to complete these depositions, as they have
25 obtained deposition dates through January 28, 2021, id. at 5, and have assured the Court that there
26 should be no need to continue these dates since the depositions will be conducted remotely, id. at
27 6. These are not exemplars of the circumstances that establish good cause or excusable neglect
28 for the relief sought.

                                                    1
          Case 2:19-cv-02119-RFB-NJK Document 46 Filed 12/29/20 Page 2 of 2




 1         Nonetheless, given the joint nature of the request and in the interest of having the case
 2 decided on its merits, the Court will provide a partial extension as a one-time courtesy to counsel.
 3 The stipulation is GRANTED in part and DENIED in part, and deadlines are hereby RESET as
 4 follows:
 5         •   Amend pleadings/ add parties: closed
 6         •   Initial experts: closed
 7         •   Rebuttal experts: closed
 8         •   Discovery cutoff: January 28, 2021
 9         •   Dispositive motions: March 1, 2021
10         •   Joint proposed pretrial order: March 31, 2021, or 30 days after dispositive motions are
11             resolved
12         NO FURTHER EXTENSIONS WILL BE GRANTED.
13         IT IS SO ORDERED.
14         Dated: December 29, 2020
15                                                              ______________________________
                                                                Nancy J. Koppe
16                                                              United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
